Page, J.
(dissenting). I dissent. The plaintiff was elected general manager of the defendant corporation at a meeting of the board of directors held on the 19th day of February, 1913. It is conceded that nothing was said at the meeting as to the term for which plaintiff was elected. At the same meeting a resolution was passed, “ the salary of the general manager for the ensuing year is fixed at $2,000, payable in monthly installments.” On November 5, .1913, the directors removed the plaintiff from office of general manager and elected H. Otto Wittpenn to that position. This action was brought to recover the salary from, the time of the plaintiff’s removal until February 19, 1914, upon the theory of a yearly hiring. Plaintiff contends that the foregoing resolution fixed his term “ for the ensuing year.” That phrase has reference not to the term of employment, but to the amount of salary that was to be paid for the ensuing year to whomsoever *232held the position of general manager. It is well settled in this state that unless a definite period of service is specified in the contract the hiring is at will and the master has the right to discharge the servant and the servant to leave at any time. In my opinion the judgment should be reversed' and a new trial granted.
Judgment modified, and, as so modified, affirmed, with fifteen dollars costs.